908 F.2d 974
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roy Hershal WALKER, Plaintiff-Appellant,v.Carole TYSZKIEURCY;  John Makowski, in their individual andofficial capacity, Defendants-Appellees.
No. 89-2327.
United States Court of Appeals, Sixth Circuit.
July 26, 1990.

Before KEITH and RALPH B. GUY, Jr., Circuit Judges;  and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Roy Hershal Walker, a Michigan state prisoner, requests the appointment of counsel on appeal from the dismissal of his civil rights complaint filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Walker sought monetary damages and declaratory and injunctive relief from defendants, employees of the Ionia Temporary Facility.  His complaint alleged that the defendants had denied him due process in refusing to provide him copies of his institutional file pursuant to a request under the Michigan Freedom of Information Act.  The district court dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d) because it raised only a state law claim.  Walker raises the same argument on appeal and also challenges the denial of his parole.


3
Upon consideration, we conclude that this case was properly dismissed, as it lacked any arguable basis in fact or law.   See Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  We need not address Walker's arguments regarding his parole hearing, as this issue was not presented to the district court.   See Chandler v. Jones, 813 F.2d 773, 777 (6th Cir.1987).


4
Accordingly, the request for counsel is denied, and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.